At the age of three years the prosecutrix suffered an attack of infantile paralysis so severe that she has never been able to walk without the aid of crutches. In 1942, she was 36 years of age, very obese, and mentally subnormal. That any man, single or married, unrelated or related by affinity, should sexually covet a woman in her physical and mental condition seems unnatural and abhorrent. That some man did sexually embrace her about June 28, 1942, cannot be disputed in view of the birth of a child to her on March 31, 1943. That conviction of the defendant rests entirely upon her testimony is neither fatal nor even unusual in cases of this type, as any prosecuting attorney or welfare worker will substantiate.
Granted that the testimony of the prosecutrix as to the events of the night of June 28 was contradictory and inconsistent in many respects, she steadfastly adhered to her story that defendant had sexually known her on numerous occasions over a period of years, including the night of June 28, and that defendant was the only man who had so used her.
Defendant was unable, as in State v. McCullough, 102 Minn. 419,113 N.W. 1059, to produce any substantial evidence tending to fix paternity of the child upon some other man.
In bastardy proceedings, proof of defendant's guilt need not be established beyond a reasonable doubt as in cases of carnal knowledge, rape, and other criminal offenses. And, whether viewed objectively or subjectively, I feel that the evidence is ample to sustain the verdict of guilty, a preponderance being sufficient. Though some doubt was necessarily cast upon the truth of the girl's complete story because of the inconsistencies therein, the jury nevertheless had a clear right to resolve the issue of fact in her favor. And, *Page 152 
in view of the fact that no complaint is made of any of the rulings on evidence or of any instructions to the jury or of any other aspects of the trial, I strongly feel that the verdict of guilty, approved as it was by an experienced trial judge, should be left undisturbed.